Mr. Justice Dibell delivered the opinion of the court. Abstract of the Decision. 1. Appeal and ebbob, § 894*—ivhat is duty of appellee to make additional abstract complete. An appellee has a right to file an additional abstract to present more fully any part of the record desired to have known to the court, but is under no duty to make it complete. 2. Appeal and ebbob, § 864*—what is duty of appellant as to filing abstract. Rule 16 of the Appellate Court rules requires an appellant to file an abstract sufficient to present the case. 3. Appeal and ebbob, § 864*—what is duty of court of review as to searching record. Á'court of review may search the record to find reasons for affirming but is not required to do so in order to find reasons for reversing, where an abstract is insufficient. 4. Appeal and ebbob, § 1752*—when judgment will be affirmed. Abstract and additional abstract held to be insufficient to show the judgment stated in brief appealed from was erroneous, so as to warrant reversal of the judgment.